This writ of error is to a final judgment on a directed verdict secured in an action at law to recover on a promissory note. It appears that the note was secured by mortgage which had been foreclosed and no deficiency decree entered or requested at the time. *Page 161 
The question presented is whether or not the instant case is ruled by Reid v. Miami Studio Properties Inc. 139 Fla. 246,190 So. 505, or Belle Mead Development Co. v. Reed, 114 Fla. 300,153 So. 843.
Plaintiff in error contends that the latter case is overruled by the former and that it (Reid v. Miami Studio Properties Inc., supra) should now be overruled and the law in Belle Mead Development Company case adhered to. He also contends that the court erred in refusing his equitable plea setting up a settlement of the balance due on the note made by counsel for appellee at the time of the foreclosure.
We have considered all these contentions but we have reached the conclusion that the instant case is ruled by Reid v. Miami Studio Properties Inc., wherein we pointed out that the facts of that case were distinct from those in the Belle Mead Development Co. case and that line of cases which were not inferentially or otherwise overruled.
Affirmed.
WHITFIELD, BUFORD and CHAPMAN, J. J., concur.
ADAMS, J., agrees to judgment.
BROWN, C. J., and THOMAS, J., dissent.